Citation Nr: 0307703	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for nasal obstruction 
and deformity with surgery.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a compensable rating for first-degree AV 
(auriculoventricular) block, based on an initial award.  

4.  Entitlement to a compensable rating for bilateral hearing 
loss, based on an initial award.  

5.  Entitlement to a rating in excess of 10 percent for anal 
fissure, with sphincterotomy, based on an initial award.  

6.  Entitlement to a compensable rating for left renal 
calculus, based on an initial award.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO on November 9, 
2000 (the effective date of the VCAA), and remained there 
until March 2003, the RO never advised the veteran of the 
VCAA, and the potential impact this law might have on his 
claim.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.  

Additionally, the Board observes that the most recent VA 
medical examination for the disabilities at issue is well 
over three years old.  When the veteran claims that his 
conditions are worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current conditions, VA's duty to assist 
includes providing him with a new examination.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo another VA examination in order to determine the 
nature and severity of the service-connected disabilities 
currently on appeal.  

Inasmuch as the veteran has expressed his dissatisfaction 
with the initial ratings assigned at the time of the grant of 
service-connection for the disabilities currently under 
consideration, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Board 
has characterized those issues as involving increased ratings 
based on an initial award.  

The veteran retired in March 1998 after twenty-six years 
active duty service.  His most recent address of record 
indicates employment/residence on a United States military 
installation in Germany and, presumably, while he is in 
Germany he is receiving medical treatment for his service-
connected disabilities.  However, the only post-service 
medical records in the claims file are the reports of his 
June 1998 VA fee basis medical examinations.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA, military, or 
private, who treated the veteran for the 
service-connected disabilities currently 
under consideration since his retirement 
from active duty service in March 1998.  
After securing the necessary release, the 
RO should obtain these records for 
association with the claims folder.  All 
attempts to obtain these records are to 
be documented in the claims folder, and 
the veteran is to be notified of 
unsuccessful efforts in this regard.

3.  The RO should schedule the veteran for 
medical examinations (as described below) 
in order to determine the nature and 
current extent of the service-connected 
disabilities currently under consideration 
in this appeal, and only those service-
connected disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  The 
examination report(s) are to be 
incorporated in the claims file.  

Cardiovascular examination.  The examiner is 
to obtain a past history, to include (but 
not limited to) the onset of the disorder 
and frequency of cardiac symptoms, including 
angina, dyspnea, fatigue, dizziness, and 
syncope.  The examiner is to describe all 
cardiac surgery, including coronary artery 
bypass, valvular surgery, cardiac 
transplant, and angioplasty, indicate any 
current treatment - type, dosage, response, 
and side effects.  The examiner is to 
provide the METs level, determined by 
exercise testing, at which symptoms of 
dyspnea, fatigue, angina, dizziness, or 
syncope result.  The examiner is to describe 
the effects of the condition on the 
veteran's usual occupation and daily 
activities.  The examiner is to fully 
describe current findings: heart size and 
method of determination, heart rhythm and 
rate, heart sounds, blood pressure.

Audiometric Examination:  An examination of 
hearing impairment must be conducted by a 
licensed audiologist and must include a 
controlled speech discrimination test 
(specifically, the Maryland CNC recording) and a 
pure tone audiometry test in a sound isolated 
booth that meets American National Standards 
Institute standards (ANSI S3.1. 1991) for ambient 
noise. Measurements will be reported at the 
frequencies of 500, 1000, 2000, 3000, and 4000 
Hz. The examination will include the following 
tests: Pure tone audiometry by air conduction at 
250, 500, 1000, 2000, 3000, 4000, and 8000 Hz, 
and by bone conduction at 250, 500, 1000, 2000, 
3000, and 4000 Hz, spondee thresholds, speech 
recognition using the recorded Maryland CNC Test, 
tympanometry and acoustic reflex tests, and, when 
necessary, Stenger tests. Bone conduction 
thresholds are measured when the air conduction 
thresholds are poorer than 15 dB HL. A modified 
Hughson-Westlake procedure will be used with 
appropriate masking. A Stenger must be 
administered whenever pure tone air conduction 
thresholds at 500, 1000, 2000, 3000, and 4000 Hz 
differ by 20 dB or more between the two ears. 
Maximum speech recognition will be reported with 
the 50 word VA approved recording of the Maryland 
CNC test. When speech recognition is 92% or less, 
a performance intensity function will be obtained 
with a starting presentation level 40 dB re SRT. 
If necessary, the starting level will be adjusted 
upward to obtain a level at least 5 dB above the 
threshold at 2000 Hz. The examination will be 
conducted without the use of hearing aids. Both 
ears must be examined for hearing impairment even 
if hearing loss in only one ear is at issue.  The 
examiner should note any tinnitus

Rectal Examination:  The examiner should 
comment on:  the degree of sphincter 
control, the extent and frequency of fecal 
leakage or involuntary bowel movements- is a 
pad needed?  The examiner should comment on 
evidence of fecal leakage, and whether there 
are involuntary bowel movements, and if so, 
to what extent.  
Renal calculus - The examiner should note 
any lethargy, weakness, anorexia, weight 
loss or gain.  The examiner should indicate 
the frequency (day or night, indicate 
voiding intervals), hesitancy, stream, 
dysuria. And incontinence, if present.  The 
examiner should describe required frequency 
of need of absorbent material and whether an 
appliance is needed.  The veteran should 
provide details of any history of surgery on 
any part of the urinary tract and any 
residuals.   Any recurrent urinary tract 
infections, renal colic or bladder stones, 
or acute nephritis should be noted.  
Hospitalization for urinary tract disease, 
if so, how many in the past year?  The 
veteran should state whether catheterization 
is needed, and whether it is intermittent or 
continuous.  The frequency of dilations 
should be noted.  The veteran should 
indicate whether he is on diet therapy, and 
any medications he has bee prescribed for 
the disorder.  The frequency per year of 
invasive and noninvasive procedures should 
be noted.. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




